
	
		II
		110th CONGRESS
		2d Session
		S. 2544
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Kennedy (for
			 himself, Mr. Dodd,
			 Mr. Bingaman, Mr. Harkin, Mr.
			 Reed, Mrs. Clinton,
			 Mr. Obama, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To provide for a program of temporary extended
		  unemployment compensation.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Emergency Unemployment
			 Compensation Extension Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Federal-State agreements.
					Sec. 3. Temporary extended unemployment compensation
				account.
					Sec. 4. Payments to States having agreements for the payment of
				temporary extended unemployment compensation.
					Sec. 5. Financing provisions.
					Sec. 6. Fraud and overpayments.
					Sec. 7. Definitions.
					Sec. 8. Applicability.
				
			2.Federal-State
			 agreements
			(a)In
			 GeneralAny State which desires to do so may enter into and
			 participate in an agreement under this Act with the Secretary of Labor (in this
			 Act referred to as the Secretary). Any State which is a party to
			 an agreement under this Act may, upon providing 30 days written notice to the
			 Secretary, terminate such agreement.
			(b)Provisions of
			 AgreementAny agreement under subsection (a) shall provide that
			 the State agency of the State will make payments of temporary extended
			 unemployment compensation to individuals who—
				(1)have exhausted
			 all rights to regular compensation under the State law or under Federal law
			 with respect to a benefit year (excluding any benefit year that ended before
			 the date that is 1 year prior to the date of enactment of this Act);
				(2)have no rights to
			 regular compensation or extended compensation with respect to a week under such
			 law or any other State unemployment compensation law or to compensation under
			 any other Federal law;
				(3)are not receiving
			 compensation with respect to such week under the unemployment compensation law
			 of Canada; and
				(4)filed an initial
			 claim for regular compensation on or after the date that is 1 year prior to the
			 date of enactment of this Act.
				(c)Exhaustion of
			 BenefitsFor purposes of subsection (b)(1), an individual shall
			 be deemed to have exhausted such individual’s rights to regular compensation
			 under a State law when—
				(1)no payments of
			 regular compensation can be made under such law because such individual has
			 received all regular compensation available to such individual based on
			 employment or wages during such individual’s base period; or
				(2)such individual’s
			 rights to such compensation have been terminated by reason of the expiration of
			 the benefit year with respect to which such rights existed.
				(d)Weekly Benefit
			 Amount, etcFor purposes of any agreement under this Act—
				(1)the amount of
			 temporary extended unemployment compensation which shall be payable to any
			 individual for any week of total unemployment shall be equal to the sum
			 of—
					(A)the amount of the
			 regular compensation (including dependents’ allowances) payable to such
			 individual during such individual’s benefit year under the State law for a week
			 of total unemployment; and
					(B)$50;
					(2)the terms and
			 conditions of the State law which apply to claims for regular compensation and
			 to the payment thereof shall apply to claims for temporary extended
			 unemployment compensation and the payment thereof, except where otherwise
			 inconsistent with the provisions of this Act or with the regulations or
			 operating instructions of the Secretary promulgated to carry out this Act;
			 and
				(3)the maximum
			 amount of temporary extended unemployment compensation payable to any
			 individual for whom a temporary extended unemployment compensation account is
			 established under section 3 shall not exceed the amount established in such
			 account for such individual.
				(e)Election by
			 StatesNotwithstanding any other provision of Federal law (and if
			 State law permits), the Governor of a State that is in an extended benefit
			 period may provide for the payment of temporary extended unemployment
			 compensation in lieu of extended compensation to individuals who otherwise meet
			 the requirements of this section. Such an election shall not require a State to
			 trigger off an extended benefit period.
			3.Temporary
			 extended unemployment compensation account
			(a)In
			 GeneralAny agreement under this Act shall provide that the State
			 will establish, for each eligible individual who files an application for
			 temporary extended unemployment compensation, a temporary extended unemployment
			 compensation account with respect to such individual’s benefit year.
			(b)Amount in
			 Account
				(1)In
			 generalThe amount established in an account under subsection (a)
			 shall be equal to 20 times the individual’s average weekly benefit amount (as
			 determined under paragraph (2)) for the benefit year.
				(2)Weekly benefit
			 amountFor purposes of paragraph (1) and subsection (c)(1), an
			 individual’s weekly benefit amount for any week is equal to the sum of—
					(A)the amount of
			 regular compensation (including dependents’ allowances) under the State law
			 payable to such individual for such week for total unemployment; and
					(B)$50.
					(c)Special
			 Rule
				(1)In
			 generalNotwithstanding any other provision of this section, if,
			 at the time that the individual’s account is exhausted, such individual’s State
			 is in an extended benefit period (as determined under paragraph (2)), then,
			 such account shall be augmented by an amount equal to 13 times the individual’s
			 average weekly benefit amount (as determined under subsection (b)(2)) for the
			 benefit year.
				(2)Extended
			 benefit periodFor purposes of paragraph (1), a State shall be
			 considered to be in an extended benefit period if, at the time of exhaustion
			 (as described in paragraph (1)) or at any time during the period beginning on
			 the date of enactment of this act and ending at the time of such
			 exhaustion—
					(A)such a period is
			 then in effect for such State under the Federal-State Extended Unemployment
			 Compensation Act of 1970; or
					(B)such a period
			 would then be in effect for such State under such Act if—
						(i)section 203(f) of
			 such Act was applied to such State (regardless of whether the State by law had
			 provided for such application); and
						(ii)such section
			 203(f)—
							(I)was applied by
			 substituting 6.0 for 6.5 in paragraph (1)(A)(i);
			 and
							(II)did not include
			 the requirement under paragraph (1)(A)(ii).
							4.Payments to
			 States having agreements for the payment of temporary extended unemployment
			 compensation
			(a)General
			 RuleThere shall be paid to each State which has entered into an
			 agreement under this Act an amount equal to 100 percent of the temporary
			 extended unemployment compensation paid to individuals by the State pursuant to
			 such agreement.
			(b)Treatment of
			 Reimbursable CompensationNo payment shall be made to any State
			 under this section in respect of any compensation to the extent the State is
			 entitled to reimbursement in respect of such compensation under the provisions
			 of any Federal law other than this Act or chapter 85 of title 5, United States
			 Code. A State shall not be entitled to any reimbursement under such chapter 85
			 in respect of any compensation to the extent the State is entitled to
			 reimbursement under this Act in respect of such compensation.
			(c)Determination
			 of AmountSums payable to any State by reason of such State
			 having an agreement under this Act shall be payable, either in advance or by
			 way of reimbursement (as may be determined by the Secretary), in such amounts
			 as the Secretary estimates the State will be entitled to receive under this Act
			 for each calendar month, reduced or increased, as the case may be, by any
			 amount by which the Secretary finds that the Secretary’s estimates for any
			 prior calendar month were greater or less than the amounts which should have
			 been paid to the State. Such estimates may be made on the basis of such
			 statistical, sampling, or other method as may be agreed upon by the Secretary
			 and the State agency of the State involved.
			5.Financing
			 provisions
			(a)In
			 GeneralFunds in the extended unemployment compensation account
			 (as established by section 905(a) of the Social
			 Security Act (42 U.S.C. 1105(a))) of the Unemployment Trust Fund (as
			 established by section 904(a) of such Act (42 U.S.C. 1104(a))) shall be used
			 for the making of payments to States having agreements entered into under this
			 Act.
			(b)CertificationThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this Act. The
			 Secretary of the Treasury, prior to audit or settlement by the Government
			 Accountability Office, shall make payments to the State in accordance with such
			 certification, by transfers from the extended unemployment compensation account
			 (as so established) to the account of such State in the Unemployment Trust Fund
			 (as so established).
			(c)Assistance to
			 StatesThere are appropriated out of the employment security
			 administration account (as established by section 901(a) of the
			 Social Security Act (42 U.S.C.
			 1101(a))) of the Unemployment Trust Fund, without fiscal year limitation, such
			 funds as may be necessary for purposes of assisting States (as provided in
			 title III of the Social Security Act
			 (42 U.S.C. 501 et seq.)) in meeting the costs of administration of agreements
			 under this Act.
			(d)Appropriations
			 for Certain PaymentsThere are appropriated from the general fund
			 of the Treasury, without fiscal year limitation, to the extended unemployment
			 compensation account (as so established) of the Unemployment Trust Fund (as so
			 established) such sums as the Secretary estimates to be necessary to make the
			 payments under this section in respect of—
				(1)compensation
			 payable under chapter 85 of title 5, United States Code; and
				(2)compensation
			 payable on the basis of services to which section 3309(a)(1) of the Internal
			 Revenue Code of 1986 applies.
				Amounts
			 appropriated pursuant to the preceding sentence shall not be required to be
			 repaid.6.Fraud and
			 overpayments
			(a)In
			 GeneralIf an individual knowingly has made, or caused to be made
			 by another, a false statement or representation of a material fact, or
			 knowingly has failed, or caused another to fail, to disclose a material fact,
			 and as a result of such false statement or representation or of such
			 nondisclosure such individual has received an amount of temporary extended
			 unemployment compensation under this Act to which the individual was not
			 entitled, such individual—
				(1)shall be
			 ineligible for further temporary extended unemployment compensation under this
			 Act in accordance with the provisions of the applicable State unemployment
			 compensation law relating to fraud in connection with a claim for unemployment
			 compensation; and
				(2)shall be subject
			 to prosecution under section 1001 of title 18, United States Code.
				(b)RepaymentIn
			 the case of individuals who have received amounts of temporary extended
			 unemployment compensation under this Act to which they were not entitled, the
			 State shall require such individuals to repay the amounts of such temporary
			 extended unemployment compensation to the State agency, except that the State
			 agency may waive such repayment if it determines that—
				(1)the payment of
			 such temporary extended unemployment compensation was without fault on the part
			 of any such individual; and
				(2)such repayment
			 would be contrary to equity and good conscience.
				(c)Recovery by
			 State Agency
				(1)In
			 generalThe State agency may recover the amount to be repaid, or
			 any part thereof, by deductions from any temporary extended unemployment
			 compensation payable to such individual under this Act or from any unemployment
			 compensation payable to such individual under any Federal unemployment
			 compensation law administered by the State agency or under any other Federal
			 law administered by the State agency which provides for the payment of any
			 assistance or allowance with respect to any week of unemployment, during the
			 3-year period after the date such individuals received the payment of the
			 temporary extended unemployment compensation to which they were not entitled,
			 except that no single deduction may exceed 50 percent of the weekly benefit
			 amount from which such deduction is made.
				(2)Opportunity for
			 hearingNo repayment shall be required, and no deduction shall be
			 made, until a determination has been made, notice thereof and an opportunity
			 for a fair hearing has been given to the individual, and the determination has
			 become final.
				(d)ReviewAny
			 determination by a State agency under this section shall be subject to review
			 in the same manner and to the same extent as determinations under the State
			 unemployment compensation law, and only in that manner and to that
			 extent.
			7.DefinitionsIn this Act, the terms “compensation”,
			 “regular compensation”, “extended compensation”, “benefit year”, “base period”,
			 “State”, “State agency”, “State law”, and “week” have the respective meanings
			 given such terms under section 205 of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note).
		8.Applicability
			(a)In
			 GeneralExcept as provided in subsection (b), an agreement
			 entered into under this Act shall apply to weeks of unemployment—
				(1)beginning after
			 the date on which such agreement is entered into; and
				(2)ending on or
			 before the date that is 1 year after the date of enactment of this Act.
				(b)Transition for
			 Amount Remaining in Account
				(1)In
			 generalSubject to paragraphs (2) and (3), in the case of an
			 individual who has amounts remaining in an account established under section 3
			 as of the date that is 1 year after the date of enactment of this Act,
			 temporary extended unemployment compensation shall continue to be payable to
			 such individual from such amounts for any week beginning after the date that is
			 1 year after the date of enactment of this Act for which the individual meets
			 the eligibility requirements of this Act.
				(2)No augmentation
			 after 1 year after the date of enactment of this ActIf the
			 account of an individual is exhausted after the date that is 1 year after the
			 date of enactment of this Act, then section 3(c) shall not apply and such
			 account shall not be augmented under such section, regardless of whether such
			 individual’s State is in an extended benefit period (as determined under
			 paragraph (2) of such section).
				(3)LimitationNo
			 compensation shall be payable by reason of paragraph (1) for any week beginning
			 after the date that is 18 months after the date of enactment of this
			 Act.
				
